PER CURIAM.
In an action by the surviving widow of a decedent killed in collision between appellant’s street car and a taxicab in which the decedent was a guest or passenger, it appearing that there was substantial evidence of the negligence of the appellant to submit to the jury, an issue of fact with respect thereto, that there was no proof of negligence of the decedent, nor of. negligence lawfully to be attributed to him, and it further appearing that there was otherwise no reversible error in the trial of the cause, the judgment below is affirmed.